Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou Yanlong, CN 1661831 (machine translation CN 100337349) ), in view of Mangahara et al., EP 0905805.

Zou Yanlong, does not disclose a viscosity enhancer solution.
Mangahara et al., teaches mixing the diluent with the water soluble polymer to form a  pH-adjusted viscosity enhancer solution (0020; 0022); mixing oxalic acid (0007) with viscosity enhancer (0020; 0022); and mixing solution with electrode active material (0011), conductive carbon (0011; 0021), and organic polymeric binder (0012; 0017).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Mangahara into the teachings of Zou Yanlong, because viscosity enhancer provides “a suitable viscosity for coating.” (0020). Additionally, although the sequence of steps are different in Zou Yanlong and Mangahara, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  
Regarding claim 3, Mangahara et al., teaches mixing the pH-adjusted viscosity enhancer solution (0020; 0022) with the electrode active material (0020; 0022), the conductive carbon 
Regarding claim 4, Mangahara et al., teaches the oxalic acid is present in an amount of between 0.05% by weight and 10% by weight, based on the weight of the slurry (0007-0008; 0012). 
Regarding claim 5, Mangahara et al., teaches drying the coating consists of drying at a temperature of approximately 60.degree. C. (0036).
Regarding claim 6, Mangahara et al., does not recite the oxalic acid is configured to release carbon dioxide as a by-product during the drying, and wherein the drying last less than approximately 3 minutes. 
However, the applicants merely found a new property of the compound and such a discovery does not constitute a new use. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 7, Mangahara et al., teaches the electrode formulation consists essentially of the electrode active material (0015), the conductive carbon source (0021), the organic polymeric binder (0019-0021), and the water soluble polymer (0036), and wherein: the 
Regarding claim 8, Mangahara et al., teaches the conductive carbon source is carbon black (0021), the organic polymer binder is a monovinylarene-conjugated diene copolymer derivative (0017; 0019; 0028; 0030), and the water soluble polymer is a cellulose derivative (0017). 
Regarding claim 9, Mangahara et al., teaches the solid content of the slurry is approximately 60-95% by weight, based on the total weight of the slurry (0020).
Regarding claim 10, Zou Yanlong, and Mangahara et al., do not recite the oxalic acid adjusts a pH of the slurry to below 9. However, since Zou Yanlong, and Mangahara teach the same materials in the positive electrode, the pH would be adjusted by the acid within the same range.

Response to Arguments
4.	Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. Applicant argues that “Yanlong does not disclose “mixing the pH-adjusted viscosity enhancer solution comprising the mixed diluent, water soluble polymer and oxalic acid with the electrode formulation” as recited in amended Claim 1. Rather, Yanlong discloses that the “ethanedioic acid is mixed with water” and added into the slurry in step 5. Step 5 is the last step of Yanlong where anything is added to the slurry. In Yanlong’s step 5, the slurry already includes . 
Applicant has not shown unexpected results. For example, the data in Table 2 in the Specification  ([0065])   does not have an example synonymous to an example in Yanlong. Thus, Applicant has not shown that their method produces unexpected results over Yanlong.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727